DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2017/0102522 A1).
Re claim 13, Jo discloses an imaging lens system comprising five lens elements (see abstract), the five lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element (see 110, 120, 130, 140, 150); wherein the first lens element has an object-side surface being convex in a paraxial region thereof (see 110); wherein a focal length of the imaging lens system is f, a maximum image height of the imaging lens system is ImgH, an axial distance between the object-side surface of the first lens element and an image surface is TL, an axial  distance between the third lens element and the fourth lens element is T34, an axial distance between the fourth lens element and the fifth lens element is T45, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, and the following conditions are satisfied: 7.0 < (fxlmgH)/[TLx(f-TL)] (see figure 3 table); 1.0 < T45/T34 (see figure 3 table); and V2+V3+V4 < 90 (see figure 3 table).
	Re claim 13, Jo does not explicitly disclose the fourth lens element has negative refractive power
However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of a claim are disclosed in the prior art are camera lenses for cellular/portable devices and adjusting an optical power to meet a particular utility since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). This adjustment would provide the benefit of a lens system with a narrow field of view see 0006.
	Re claim 14, Jo discloses wherein at least one of an object-side surface and an image-side surface of the third lens element has at least one inflection point (see 130).
	Re claim 15, Jo discloses wherein a focal length of the first lens element is f1, a focal length of the fifth lens element is f5, and the following condition is satisfied: |f1|/|f5| < 1.0 (see figure 3 table).
	Re claim 16, Jo discloses wherein the focal length of the imaging lens system is f, the maximum image height of the imaging lens system is ImgH, the axial distance between the object-side surface of the first lens element and the image surface is TL, and the following condition is satisfied: 10 < (fxlmgH)/[TLx(f-TL)] < 50 (see figure 3 table). 
	Re claim 17, Jo discloses wherein a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, a central thickness of the fourth lens element is CT4, a central thickness of the fifth lens element is CT5, and the following conditions are satisfied: 1.0 < CT1/CT2; 1.0 < CT1/CT3; 5 1.0 < CT1/CT4; and 1.0 < CT1/CT5 (see figure 3 table).

	Re claim 19, Jo discloses wherein the first lens element has positive refractive power, and the second lens element has negative refractive power (see 110 and 120).
	Re claim 20, Jo discloses wherein the third lens element has positive refractive power, object-side surfaces and image-side surfaces of the five lens elements of the imaging lens system are aspheric, the five lens elements of the imaging lens system are made of plastic material, the Abbe number of the third lens element is V3, and the following condition is satisfied: V3 < 32 (see figure 3 table). 
	Re claim 21, Jo discloses wherein a curvature radius of an object-side surface of the fifth lens element is R9, a curvature radius of an image-side surface of the fifth lens element is R10, and the following condition is satisfied: -2.0 < (R9+R10)/(R9-R10) < 0 (see figure 3 table).
	Re claim 22, Jo discloses wherein an axial distance between an image-side surface of the fifth lens element and the image surface is BL, the axial distance between the fourth lens element and the fifth lens element is 145, and the following condition is satisfied:
0 < BL/T45 < 3.0 (see figure 3 table).
	Re claim 24, Jo discloses an image sensor disposed on the image surface of the imaging lens system (see 170). 
	Re claim 25, Jo discloses an electronic device, comprising: the image capturing unit of claim 24 (see abstract).

Allowable Subject Matter
Claims 1-12 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a five lens imaging lens system with the particular structure meeting the claimed numerical limitations; recited together in combination with the totality of particular features/limitations recited therein.  The claim differs from the closest prior art JO US 2017/0102522 A1 in the structure of the third, fourth, and fifth lens.  The combination of differences are non-obvious over the prior art when considered in light of the other structure and the numerical limitations.
In regard to dependent claim 23, the prior art taken either singly or in combination fails to anticipate or fairly suggest a five lens imaging lens system with the particular structure meeting the claimed numerical limitation 0.35 < TL/[fxtan(FOV)] < 0.55.; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
US 20120087020 A1	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872